                           Del Valle & Associates
                                           Attorneys at Law
           2/6/2020                        445 Park Avenue
                                       New York, New York 10022
                                            (212)481-1900

Telesforo Del Valle, Jr.                                                       Email: tdvesq@aol.com

Michael J. Sluka                                                                  Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                    ___

Lucas E. Andino                                                                           Leticia Silva
William Cerbone                                                                         Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                          February 6, 2020
                                      The February 7 status conference is adjourned to March 11, 2020,
The Honorable Edgardo Ramos           at 3:30 p.m. Speedy trial time is excluded from February 7, 2020,
United States District Judge          until March 22, 2020, in the interest of justice.
United states District Court
Southern District of New York         SO ORDERED.
United States Courthouse
40 Foley Square                                                                2/6/2020
New York, NY 10007
-Via ECF-
                                                     Re:      USA v. Jonathan Saldivar
                                                              19 Cr. 612 (ER)
         Dear Judge Ramos,

         Our office represents Mr. Jonathan Saldivar in the above captioned matter.

       We respectfully request a 30-Day continuance of the scheduled Status Conference for this
case. This Status Conference is scheduled for February 7, 2020 at 11:00AM.

       The Government has extended a plea agreement and we expect to have a disposition
between now and the adjourn date. We consent to have speedy trial excluded between now and the
adjourn date.

       The Government, by way of A.U.S.A. Juliana Murray, consent to this request for
adjournment.

         Thank you for your consideration to this matter.

                                                              Respectfully submitted,

                                                              /S/
                                                              Telesforo Del Valle, Jr., Esq.
                                                              Attorney for Jonathan Saldivar,
                                                              Defendant.
Cc:      A.U.S.A. Juliana Murray, Esq.
